Case 5:16-cv-03404-BLF Document 91 Filed 08/03/20 Page 1 of 7




                                                                  -BLF




                                                            28,563.26

                                                            1,459,627.01




                                           Susan Y. Soong
                     8/3/2020
Case 5:16-cv-03404-BLF Document 91 Filed 08/03/20 Page 2 of 7
Case 5:16-cv-03404-BLF Document 91 Filed 08/03/20 Page 3 of 7
Case 5:16-cv-03404-BLF Document 91 Filed 08/03/20 Page 4 of 7
Case 5:16-cv-03404-BLF Document 91 Filed 08/03/20 Page 5 of 7
Case 5:16-cv-03404-BLF Document 91 Filed 08/03/20 Page 6 of 7
Case 5:16-cv-03404-BLF Document 91 Filed 08/03/20 Page 7 of 7
